Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 20, 2022 has been entered. The Applicant amended claims 1-5, and 7, and cancelled claims 6 and 8. Claims 1-5, 7, and 9-10 remain pending in the application.
Applicant’s arguments, see page 6 to page 8, filed April 20, 2022, with respect to claims 1 and 5 have been fully considered and are persuasive. The rejection of claims 1 and 5 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) A liquid crystal antenna, comprising: a first substrate and a second substrate opposite to each other; a plurality of radiating devices on a side of the first substrate away from the second substrate; a power distribution network comprising a plurality of cascaded power distributors, each of the plurality of cascaded power distributors comprising a first microstrip line, a transmission medium region and a reference electrode, wherein the power distribution network is configured to feed electromagnetic signals to the plurality of radiating devices; a phase shifter comprising a plurality of liquid crystal regions between the first substrate and the second substrate, the reference electrode between the first substrate and the plurality of liquid crystal regions, and a second microstrip line between the second substrate and the plurality of liquid crystal regions, and a second impedance transformer electrically coupled between the first microstrip line and the second microstrip line adjacent to each other, wherein a tangent value of a dielectric loss angle of a transmission medium in the transmission medium region is smaller than a tangent value of a dielectric loss angle of a liquid crystal in the plurality of liquid crystal regions, wherein the transmission medium region of each power distributor is between adjacent liquid crystal regions, and the transmission medium region and a liquid crystal region adjacent to the transmission medium region are separated by a wall, and wherein an orthographic projection of the wall on the second substrate at least partially overlaps with an orthographic projection of the second impedance transformer on the second substrate, and a length and width of the second impedance transformer are associated with a dielectric constant of the wall.

5. (CURRENTLY AMENDED) A liquid crystal antenna, comprising: a first substrate and a second substrate opposite to each other; a plurality of radiating devices on a side of the first substrate away from the second substrate; a power distribution network comprising a plurality of cascaded power distributors, each of the plurality of cascaded power distributors comprising a first microstrip line, a transmission medium region and a reference electrode, wherein the power distribution network is configured to feed electromagnetic signals to the plurality of radiating devices; and a phase shifter comprising: a plurality of liquid crystal regions between the first substrate and the second substrate, the reference electrode between the first substrate and the plurality of liquid crystal regions, and a second microstrip line between the second substrate and the plurality of liquid crystal regions; and a second impedance transformer electrically coupled between the first microstrip line and the second microstrip line adjacent to each other, wherein, respective one of the plurality of liquid crystal regions corresponds to respective one of the plurality of radiating devices, and an orthographic projection of each radiating device on the second substrate at least partially overlaps with an orthographic projection of the corresponding liquid crystal region on the second substrate; the transmission medium region of each power distributor is between adjacent liquid crystal regions, the reference electrode of each power distributor is between the first substrate and the transmission medium region, and the first microstrip line of each power distributor is between the second substrate and the transmission medium region; a tangent value of a dielectric loss angle of a transmission medium in the transmission medium region is smaller than a tangent value of a dielectric loss angle of a liquid crystal in the plurality of liquid crystal regions; the transmission medium region and a liquid crystal region adjacent to the transmission medium region are separated by a wall; and an orthographic projection of the wall on the second substrate at least partially overlaps with an orthographic projection of the second impedance transformer on the second substrate, and a length and width of the second impedance transformer are associated with a dielectric constant of the wall. 

Allowable Subject Matter
Claims 1-5, 7, and 9-10 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “an orthographic projection of the wall on the second substrate at least partially overlaps with an orthographic projection of the second impedance transformer on the second substrate, and the length and width of the second impedance transformer are associated with a dielectric constant of the wall.” in claims 1 and 5 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845